Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/CN2017/086534.
	Claims 1-7 and 10 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3 (in part), drawn to an application of manganese peroxidase MnP-1 of SEQ ID NO:1 and variants thereof to detoxification of mycotoxin.

Group II, claim(s) 1-3 (in part), drawn to an application of manganese peroxidase MnP-2 of SEQ ID NO:4 and variants thereof to detoxification of mycotoxin.

Group III, claim(s) 1-3 (in part), drawn to an application of manganese peroxidase MnP-4 of SEQ ID NO:7 and variants thereof to detoxification of mycotoxin.

Group IV, claim(s) 1-3 (in part), drawn to an application of manganese peroxidase MnP-5 of SEQ ID NO:10 and variants thereof to detoxification of mycotoxin.

Group V, claim(s) 1-3 (in part), drawn to an application of manganese peroxidase MnP-6 of SEQ ID NO:13 and variants thereof to detoxification of mycotoxin.


Group VI, claim(s) 4-5 (in part), drawn to a manganese peroxidase MnP-1 of SEQ ID NO:1 and variants thereof.

Group VII, claim(s) 4-5 (in part), drawn to a manganese peroxidase MnP-2 of SEQ ID NO:4 and variants thereof.

Group VIII, claim(s) 4-5 (in part), drawn to a manganese peroxidase MnP-4 of SEQ ID NO:7 and variants thereof.

Group IX, claim(s) 4-5 (in part), drawn to a manganese peroxidase MnP-5 of SEQ ID NO:10 and variants thereof.

Group X, claim(s) 4-5 (in part), drawn to a manganese peroxidase MnP-6 of SEQ ID NO:13 and variants thereof.


Group XI, claim(s) 6-7 and 10 (in part), drawn to a gene encoding the manganese peroxidase MnP-1 of Group VI and preparing the manganese peroxidase by culturing a host cell comprising a recombinant vector comprising said gene.

Group XII, claim(s) 6-7 and 10 (in part), drawn to the gene encoding manganese peroxidase MnP-2 of Group VII and preparing the manganese peroxidase by culturing a host cell comprising a recombinant vector comprising said gene.

Group XIII, claim(s) 6-7 and 10 (in part), drawn to the gene encoding manganese peroxidase MnP-4 of Group VIII and preparing the manganese peroxidase by culturing a host cell comprising a recombinant vector comprising said gene.

Group XIV, claim(s) 6-7 and 10 (in part), drawn to the gene encoding manganese peroxidase MnP-5 of Group IX and preparing the manganese peroxidase by culturing a host cell comprising a recombinant vector comprising said gene.

Group XV, claim(s) 6-7 and 10 (in part), drawn to the gene encoding manganese peroxidase MnP-6 of Group Xand preparing the manganese peroxidase by culturing a host cell comprising a recombinant vector comprising said gene.



This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Mutant manganese peroxidase and/or polynucleotides encoding mutant manganese peroxidase.   Applicant is required to elect ONE species by (1) identifying the parent mutant manganese peroxidase by it is sequence identifying and (2) identifying all amino acid modifications made in said parent.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 4, 6, and 10.

The groups of inventions and species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking and Groups I-XV and the technical feature linking the species appears to be that they all relate to a manganese peroxidase.  However, Wang (Detoxification of aflatoxin B1 by manganese peroxidase from the white-rot fungus Phanerochaete sordida YK-624. FEMS Microbiology Letters, Volume 314, Issue 2, January 2011, Pages 164–169 -form PTO-892) discloses a manganese peroxidase and a method of detoxification of mycotoxin (abstract and page 165).  Further, the manganese peroxidase of Wang comprises an amino acid sequence reads on a polypeptide of SEQ ID NO:1, 4, 7, 10, or 13 which comprises one or more substitution, deletion, and/or insertion.  Whether the claimed manganese peroxidase is obtained from SEQ ID NO:1, 4, 7, 10 or 13 of the instant application or obtained from any source (including wild type enzymes), as long as the resulting product has the structural limitations recited in the claims, the product is still the same and is within the scope of the claimed invention.
Therefore, the technical feature linking the inventions of Groups I-XV and the species does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

The special technical feature of Group I is an application of manganese peroxidase MnP-1 of SEQ ID NO:1 and variants thereof to detoxification of mycotoxin.

The special technical feature of Group II is an application of manganese peroxidase MnP-2 of SEQ ID NO:4 and variants thereof to detoxification of mycotoxin.

The special technical feature of Group III is an application of manganese peroxidase MnP-4 of SEQ ID NO:7 and variants thereof to detoxification of mycotoxin.

The special technical feature of Group IV is an application of manganese peroxidase MnP-5 of SEQ ID NO:10 and variants thereof to detoxification of mycotoxin.

The special technical feature of Group V is an application of manganese peroxidase MnP-6 of SEQ ID NO:13 and variants thereof to detoxification of mycotoxin.


The special technical feature of Group VI is a manganese peroxidase MnP-1 of SEQ ID NO:1 and variants thereof.

The special technical feature of Group VII is a manganese peroxidase MnP-2 of SEQ ID NO:4 and variants thereof.

The special technical feature of Group VIII is a manganese peroxidase MnP-4 of SEQ ID NO:7 and variants thereof.

The special technical feature of Group IX is a manganese peroxidase MnP-5 of SEQ ID NO:10 and variants thereof.

The special technical feature of Group X is a manganese peroxidase MnP-6 of SEQ ID NO:13 and variants thereof.


The special technical feature of Group XI is a gene encoding manganese peroxidase MnP-1 of SEQ ID NO:1 and variants thereof and preparing the manganese peroxidase by culturing a host cell comprising a recombinant vector comprising said gene.

The special technical feature of Group XII is a gene encoding manganese peroxidase MnP-2 of SEQ ID NO:4 and variants thereof and preparing the manganese peroxidase by culturing a host cell comprising a recombinant vector comprising said gene.

The special technical feature of Group XIII is a gene encoding manganese peroxidase MnP-4 of SEQ ID NO:7 and variants thereof and preparing the manganese peroxidase by culturing a host cell comprising a recombinant vector comprising said gene.

The special technical feature of Group XIV is a gene encoding manganese peroxidase MnP-5 of SEQ ID NO:10 and variants thereof and preparing the manganese peroxidase by culturing a host cell comprising a recombinant vector comprising said gene.

The special technical feature of Group XV is a gene encoding manganese peroxidase MnP-6 of SEQ ID NO:13 and variants thereof and preparing the manganese peroxidase by culturing a host cell comprising a recombinant vector comprising said gene.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652